In my opinion, the amount of compensation to which the parents of the deceased are entitled as partial dependents is correctly determined as though they were wholly dependent, for the reason that the deceased contributed all of his earnings to their support, and, under the authorities cited in the opinion, the interpretation to be placed on the statute providing a method for computing compensation for partial dependents applies only in those cases where the deceased contributed only part of his wages to the support of the dependents.
I am unable to agree, however, with that part of the opinion wherein it is indicated that, if the deceased employee was employed for only a part of the year prior to his death, the court is authorized to take the average weekly contributions of the deceased during that period to serve as a basis in forming the proportion with his earnings at the time of the accident. It seems to me that the statute contemplates that the proportion between the amount contributed by the deceased employee in the year prior to his death and the earnings of the deceased at the time of the accident means that the entire contributions for the previous year are to be taken as one part of the proportion and his earnings for the year based on his weekly wage at the time of the accident are to be taken as the other part.
In other words, I think that in those cases where the deceased was making contributions to his dependents of only a part of his earnings at the time of the accident, the amount of compensation provided for those wholly dependent is to be reduced in the same proportion as the total amount that he contributed the year prior to his death — regardless of the time he worked during that year — bears to the earnings of the deceased for that year based on his weekly wage at the time of the accident. In my opinion, that is the construction that was placed on the statute in the cases of Little v. Crow-Edwards Lumber Co., 9 La.App. 465, 121 So. 219, and Dillon v. Traders  General Ins. Co., La.App., 183 So. 553, cited in the opinion.
  I concur in the decree. *Page 670